Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered September 18, 1997, convicting defendant, after a jury trial, of assault in the first degree (two counts), criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, and sentencing him to two consecutive terms of 5 to 15 years to run concurrently with concurrent terms of 5 to 15 years and 2 to 6 years, unanimously affirmed.
The court properly denied defendant’s request to charge justification since there was no reasonable view of the evidence to support the elements of the defense (People v Reynoso, 73 NY2d 816, 818). The evidence, even when viewed most favorably to defendant, established that the group of victims had turned around and were walking away from defendant when he began firing shots in their direction. Defendant’s argument to the contrary rests on speculation.
The prosecutor’s summation did not deprive defendant of a fair trial. Although the summation contained objectionable comments, the court prevented any prejudice by properly sustaining valid objections and delivering appropriative cura*69tive instructions which the jury presumably followed (see, People v Davis, 58 NY2d 1102). Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.